 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11                               UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF ALASKA
12
     UNITED STATES OF AMERICA,
13
                            Plaintiff,                  NO. 3:17-cr-00063-TMB-DMS
14                                                      NO. 3:18-cr-00084-SLG-DMS
15          v.

16   CHRISTOPHER BRANDON MILLER,                        MOTION TO APPEAR VIA TELEPHONE
                                                        OR VIDEO CONFERENCE
17                          Defendant.
18

19                                              MOTION

20          COMES NOW the defendant Christopher Brandon Miller, by and through his attorney

21   Cassandra L. Stamm, and hereby moves to appear for the motion hearing currently scheduled on
22   Thursday, June 10, 2021, at 9:30 a.m. via telephone or video conference.
23
            The parties appeared for a status conference before the Hon. Deborah Smith on May 17,
24
     2021. At this status conference, the parties discussed a number of issues including the current
25
     trial date of July 19, 2021. Following this discussion, the defense filed a motion to vacate this
26
     trial date. The court then set a hearing on this motion to take place on June 10, 2021.
                                                                       Law Offices of Cassandra Stamm, PLLC
                                                                                                      Safeco Plaza
                                                                                 1001 Fourth Avenue Suite 4400
                                                                                      Seattle, Washington 98154
     MOTION FOR IN CAMERA                                                                     tel: (206) 264-8586
         Case 3:17-cr-00063-TMB-DMS
     EX PARTE INSPECTION            Document
                                        -1   583                   Filed 06/03/21 Page               1 of
                                                                                             fax: (206)    2
                                                                                                         447-1427
 1          Undersigned counsel resides in Kauai and is starting a trial in Seattle on June 14, 2021.
 2   As a result, undersigned counsel seeks leave from the Court to appear at this motion hearing
 3
     either by telephone or video conference.
 4
            Signed this 3rd day of June, 2021.
 5
                                                  /s/ Cassandra Stamm
 6                                                Cassandra L. Stamm
 7                                                Attorney for Christopher Brandon Miller
                                                  1001 Fourth Avenue Suite 4400
 8                                                Seattle, WA 98154
                                                  tel: (206) 264-8586
 9                                                fax: (206) 447-1427
                                                  casey@seattlecriminalattorney.com
10

11

12                                  CERTIFICATE OF SERVICE

13          I hereby certify that on June 3, 2021, I electronically filed the foregoing with the Clerk
14   of the Court using the CM/ECF system which will send notification of such filing to the
15
     Government and counsel for the codefendant in the 2017 case.
16
                                                  /s/ Cassandra Stamm
17                                                WSBA No. 29265
                                                  Attorney for Christopher Brandon Miller
18                                                1001 Fourth Avenue Suite 4400
19                                                Seattle, WA 98154
                                                  tel: (206) 264-8586
20                                                fax: (206) 447-1427
                                                  casey@seattlecriminalattorney.com
21

22

23

24

25

26


                                                                     Law Offices of Cassandra Stamm, PLLC
                                                                                                    Safeco Plaza
                                                                               1001 Fourth Avenue Suite 4400
                                                                                    Seattle, Washington 98154
     MOTION FOR IN CAMERA                                                                   tel: (206) 264-8586
         Case 3:17-cr-00063-TMB-DMS
     EX PARTE INSPECTION            Document
                                        -2   583                 Filed 06/03/21 Page               2 of
                                                                                           fax: (206)    2
                                                                                                       447-1427
